DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in line 2 of paragraph [0030], a secondary adjustment mechanism is defined by reference character 600, and in line 3, a linear adjustment mechanism is also defined by 600.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use a generic placeholder “mechanism” but are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: floating clamp mechanism in claim 1.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy (1,175,547).

    PNG
    media_image1.png
    178
    374
    media_image1.png
    Greyscale
 Murphy discloses all of the limitations of claim 1, i.e., a combination clamp and wrench tool comprising a main body 10; 5a fixed jaw 11 attached the main 12-16 comprising an adjustable jaw 12, the floating clamp mechanism being attached to the main body @13, 16 such that the floating clamp mechanism is slidable relative to the main body 10 towards and away from the fixed jaw Figs. 1 and 3.
Regarding claim 3, PA (prior art, Murphy) meets the limitations, i.e., the combination clamp and wrench tool of claim 1, further comprising a toothed bar 17 attached to the main body Fig. 1, wherein the floating clamp mechanism comprises a pawl 14, and the toothed bar and pawl operate as a ratchet to limit motion of the floating clamp mechanism in a 15direction away from the fixed jaw.
Regarding claims 5 and 7, PA meets the limitations, i.e., the combination clamp and wrench tool of claim 3 (or 1), further comprising a worm gear 15 and an associated rack 24, the worm gear and the rack being attached to the floating clamp mechanism e.g., at 13, and actuation of the worm gear causing linear motion of the rack relative to the floating clamp mechanism e.g., relative to 15 or 26.


    PNG
    media_image2.png
    199
    552
    media_image2.png
    Greyscale
Claims 1-3, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legrande (3,354,755).
Legrande discloses all of the limitations of claim 1, i.e., a combination clamp and wrench tool comprising a main body 10; 5a fixed jaw 12 attached the main body; and a floating clamp e.g., 14, 24, 50 comprising an adjustable jaw 14, the floating clamp mechanism being attached to the main body e.g., @16, 24 such that the floating clamp mechanism is slidable relative to the main body 5 towards and away from the fixed jaw Figs. 1 and 2.
Regarding claim 2, PA (prior art, Legrande) meets the limitations, i.e., the combination clamp and wrench tool of claim 1, wherein the main body comprises an elongated slot defined by 10 and floating clamp mechanism attaches to the main body via the elongated slot Fig. 2.
Regarding claim 3, PA meets the limitations, i.e., the combination clamp and wrench tool of claim 1, further comprising a toothed bar 24 attached to the main body Fig. 1, wherein the floating clamp mechanism comprises a pawl e.g., 50, and the toothed bar and pawl operate as a ratchet to limit motion of the floating clamp mechanism in a 15direction away from the fixed jaw.
Regarding claim 9, PA meets the limitations, i.e., the combination clamp and wrench tool of claim 1, wherein the floating clamp mechanism further comprises a handle 84, a toggle link 52, and a sliding tie bar 21; the adjustable jaw 14, the handle 84, the toggle link 52, and the sliding tie bar 21 defining a four-bar clamping mechanism.
Regarding claim 10, PA meets the limitations, i.e., the combination clamp and wrench tool of claim 9, wherein the handle further comprises a trigger 90 configured to release the four-bar clamping mechanism from a clamped position Figs. 2 and 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Martinez (1,453,155).
Murphy meets all of the limitations of claims 6 and 8, as described above, except for wherein when the rack is moved to contact the fixed jaw, the combination clamp and wrench tool operates in a wrench mode, and wherein when the rack is moved away from the fixed jaw, the combination clamp and wrench tool operates in a clamp mode.

    PNG
    media_image3.png
    344
    266
    media_image3.png
    Greyscale
Martinez teaches a combination tool wherein the fixed jaw 8 further includes another jaw 7 such that when the worm gear 11 is rotated to move the rack 13 to contact the fixe jaw upper part RT of 9, the tool meets the narrative/functional language of the tool working as a wrench 9 and 8 and when the rack is moved away from the fixe jaw 7, the tool works as a clamp i.e., jaws 8 and 9 are adjusted to clamp a workpiece, Fig. 1 partially shown here.  It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Murphy with the second jaw as taught by Martinez to diversify the tool. 
Allowable Subject Matter
Claims 4 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Suksi clamp/worm with worm gear and Schmitt worm gear, rack and pawl are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
			

								/Hadi Shakeri/
December 4, 2021						Primary Examiner, Art Unit 3723